 

Exhibit 10.4

 

SECURITIES ESCROW AGREEMENT

 

SECURITIES ESCROW AGREEMENT, dated as of October 1, 2014 (the “Agreement”) by
and among AR Capital Acquisition Corp., a Delaware corporation (the “Company”),
AR Capital, LLC, a Delaware limited liability company (the “Sponsor”), David
Gong, P. Sue Perrotty, Dr. Robert J. Froehlich (together with the Sponsor, the
“Initial Holders”), and Continental Stock Transfer & Trust Company (the “Escrow
Agent”).

 

WHEREAS, the Company has entered into an Underwriting Agreement, dated October
1, 2014 (the “Underwriting Agreement”), with Citigroup Global Markets Inc. (the
“Representative”), acting as representative of the several underwriters
(collectively, the “Underwriters”), pursuant to which, among other matters, the
Underwriters have agreed to purchase in a public offering (the “IPO”) 24,000,000
units (plus up to 3,600,000 units to cover over-allotments, if any) (the
“Units”) of the Company’s securities, each Unit consisting of one share of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), and
one-half of one warrant (a “Warrant”), each whole Warrant entitling the holder
to purchase one share of Common Stock, all as more fully described in the
Company’s Prospectus dated October 1, 2014 (“Prospectus”), comprising part of
the Company’s Registration Statement on Form S-1 (File No. 333-198014) under the
Securities Act of 1933, as amended (the “Registration Statement”), declared
effective on October 1, 2014 (the “Effective Date”);

 

WHEREAS, the Initial Holders have agreed, as a condition to the Underwriters’
obligation to purchase the Units pursuant to the Underwriting Agreement and to
offer them to the public, to deposit all of their shares of Common Stock, as set
forth opposite its name on Exhibit A attached hereto, in aggregate 6,900,000
shares (up to 900,000 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full) (the “Escrow Shares”), which
includes all shares of Common Stock outstanding prior to the Closing Date (as
defined below);

 

WHEREAS, on October 1, 2014, the Company and the Sponsor entered into that
certain Amended and Restated Private Placement Warrants Purchase Agreement,
pursuant to which the Sponsor has agreed to purchase an aggregate of 6,550,000
warrants (or 7,270,000 if the Underwriters’ over-allotment option is exercised
in full) (the “Private Warrants” and, together with the Escrow Shares, the
“Escrow Securities”) in a private placement transaction to occur simultaneously
on the date of the closing of the IPO (the “Closing Date”);

 

WHEREAS, the Sponsor has agreed as a condition of the sale of the Private
Warrants to deposit all of its Private Warrants, as set forth opposite its name
on Exhibit A attached hereto, in escrow with the Escrow Agent as hereinafter
provided; and

 

WHEREAS, the Company and the Initial Holders desire that the Escrow Agent accept
the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

 

IT IS AGREED:

 

1.           Appointment of Escrow Agent. The Company and the Initial Holders
hereby appoint the Escrow Agent to act in accordance with and subject to the
terms of this Agreement, and the Escrow Agent hereby accepts such appointment
and agrees to act in accordance with and subject to such terms.

 

 

 

 

2.           Deposit of Escrow Securities. On or before the Closing Date, the
Initial Holders shall deliver to the Escrow Agent certificates representing
their respective Escrow Securities, in proper transfer order with Medallion
guaranteed stock powers, to be held and disbursed subject to the terms and
conditions of this Agreement.  The Initial Holders acknowledge and agree that
the certificates representing the Escrow Securities will bear a legend to
reflect the deposit of such Escrow Securities under this Agreement.

 

3.           Disbursement of the Escrow Securities. The Escrow Agent shall hold
each of the Escrow Shares and the Private Warrants until the termination of the
Escrow Period (as defined below).  In the case of the Escrow Shares, the “Escrow
Period” shall be the period beginning on the date the certificates representing
the Escrow Shares are deposited with the Escrow Agent and ending on the earlier
of (x) the first anniversary of the completion of the Company’s initial business
combination (as such term is defined in the Registration Statement), (y) such
time subsequent to the Company’s initial business combination as the last sales
price of the Company’s Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after our initial business combination, or (z) the
date on which the Company completes a liquidation, merger, stock exchange or
other similar transaction after the Company’s initial business combination that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property.

 

In the case of Private Warrants, the “Escrow Period” shall be 30 days after
completion of the initial business combination. Subject to Section 4.3, the
Private Warrants will not be transferable, assignable or saleable until such
time.

 

On the termination date of the Escrow Period, the Escrow Agent shall, upon
written instructions from the Company, disburse the Escrow Securities to the
Initial Holders; provided, however, that if the Escrow Agent is notified by the
Company pursuant to Section 6.7 that up to an aggregate of 900,000 of the Escrow
Shares have been forfeited because the Underwriters did not exercise their
over-allotment option in full, then the Escrow Agent shall promptly destroy the
certificates representing such Escrow Securities (or portion thereof, as
applicable).  In addition, notwithstanding anything to the contrary contained
herein, the Escrow Agent shall disburse the Escrow Securities to the Initial
Holders upon being notified by the Company that the trust account into which
substantially all of the proceeds of the IPO and the sale of the Private
Warrants has been deposited as described in the Prospectus (the “Trust Account”)
is being liquidated because the Company has been unable to consummate its
initial business combination within the required time frame.  The Escrow Agent
shall have no further duties hereunder after the disbursement or destruction of
the Escrow Securities in accordance with this Section 3.

 

4.           Rights of Initial Holders in Escrow Securities.

 

4.1           Voting Rights as a Stockholder.  Subject to the terms of the
Insider Letter described in Section 4.4 hereof and except as herein provided,
the Initial Holders shall retain all of their rights as stockholders of the
Company during the Escrow Period, including, without limitation, the right to
vote the Escrow Shares.

 

2

 

 

4.2           Dividends and Other Distributions in Respect of the Escrow
Securities.  During the applicable Escrow Period, all dividends payable in cash
with respect to the Escrow Securities shall be paid to the Initial Holders, but
all dividends payable in stock or other non-cash property with respect to the
Escrow Securities (“Non-Cash Dividends”) shall be delivered to the Escrow Agent
to hold in accordance with the terms hereof.  As used herein, the term “Escrow
Securities” shall be deemed to include the Non-Cash Dividends distributed
thereon, if any.

 

4.3           Restrictions on Transfer.  During the applicable Escrow Period, no
sale, transfer or other disposition may be made of any or all of the Escrow
Securities except (i) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any members of the
Sponsor or their affiliates, or any affiliates of the Sponsor, (ii) in the case
of an individual, by gift to a member of the individual’s immediate family, to a
trust, the beneficiary of which is a member of the individual’s immediate family
or an affiliate of such person, or to a charitable organization; (iii) in the
case of an individual, by virtue of laws of descent and distribution upon the
death of the individual; (iv) in the case of an individual, pursuant to a
qualified domestic relations order; (v) by virtue of the laws of the state of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor; (vi) by private sales or transfers made in connection with the
consummation of a business combination at prices no greater than the price at
which the Escrow Securities were originally purchased; (vii) in the event of the
Company’s liquidation prior to the Company’s completion of our initial business
combination; or (viii) in the event of the Company’s completion of a
liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
Company’s completion of the Company’s initial business combination; provided,
however, that in the case of clauses (i) through (vi), these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.  Even if transferred in accordance with this Section 4.3,
the Escrow Securities will remain subject to this Agreement and may be released
from escrow only in accordance with Section 3 hereof.  During the applicable
Escrow Period, the Sponsor shall not pledge or grant a security interest in the
Escrow Securities or grant a security interest in its rights under this
Agreement. The Escrow Shares and Private Warrants each shall bear the respective
legend provided on Exhibit B attached hereto.

 

4.4           Insider Letters.  Each Initial Holder has executed a letter
agreement with the Company, dated as of the Effective Date, a form of which is
filed as an exhibit to the Registration Statement (each an “Insider Letter”),
which contains certain rights and obligations of such Initial Holder with
respect to the Company, including, but not limited to, certain voting
obligations in respect of the Escrow Shares.

 

3

 

 

5.           Concerning the Escrow Agent.

 

5.1           Good Faith Reliance.  The Escrow Agent shall not be liable for any
action taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent, which counsel may be company counsel),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons.  The Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
unless evidenced by a writing delivered to the Escrow Agent signed by the proper
party or parties and, if the duties or rights of the Escrow Agent are affected,
unless it shall have given its prior written consent thereto.

 

5.2           Indemnification.  The Escrow Agent shall be indemnified and held
harmless by the Company from and against any expenses, including reasonable
counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action taken by it hereunder, action, suit or other
proceeding involving any claim which in any way, directly or indirectly, arises
out of or relates to this Agreement, the services of the Escrow Agent hereunder,
or the Escrow Securities held by it hereunder, other than expenses or losses
arising from the gross negligence, willful misconduct or bad faith of the Escrow
Agent.  Promptly after the receipt by the Escrow Agent of notice of any demand
or claim or the commencement of any action, suit or proceeding, the Escrow Agent
shall notify the other parties hereto in writing.  In the event of the receipt
of such notice, the Escrow Agent, in its sole discretion, may commence an action
in the nature of interpleader in an appropriate court to determine ownership or
disposition of the Escrow Securities or it may deposit the Escrow Securities
with the clerk of any appropriate court or it may retain the Escrow Securities
pending receipt of a final, non-appealable order of a court having jurisdiction
over all of the parties hereto directing to whom and under what circumstances
the Escrow Securities are to be disbursed and delivered.  The provisions of this
Section 5.2 shall survive in the event the Escrow Agent resigns or is discharged
pursuant to Sections 5.5 or 5.6 below.

 

5.3           Compensation.  The Escrow Agent shall be entitled to reasonable
compensation from the Company for all services rendered by it hereunder, as set
forth on Exhibit C hereto.  The Escrow Agent shall also be entitled to
reimbursement from the Company for all reasonable expenses paid or incurred by
it in the administration of its duties hereunder including, but not limited to,
all counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.

 

5.4           Further Assurances.  From time to time on and after the date
hereof, the Company and the Initial Holders shall deliver or cause to be
delivered to the Escrow Agent such further documents and instruments and shall
do or cause to be done such further acts as the Escrow Agent shall reasonably
request to carry out more effectively the provisions and purposes of this
Agreement, to evidence compliance herewith or to assure itself that it is
protected in acting hereunder.

 

4

 

 

5.5           Resignation.  The Escrow Agent may resign at any time and be
discharged from its duties as escrow agent hereunder by its giving the other
parties hereto written notice and such resignation shall become effective as
hereinafter provided.  Such resignation shall become effective at such time that
the Escrow Agent shall turn over to a successor escrow agent appointed by the
Company and approved by the Representative, which approval will not be
unreasonably withheld, conditioned or delayed, the Escrow Securities held
hereunder.  If no new escrow agent is so appointed within the 60 day period
following the giving of such notice of resignation, the Escrow Agent may deposit
the Escrow Securities with any court it reasonably deems appropriate in the
State of New York.

 

5.6           Discharge of Escrow Agent.  The Escrow Agent shall resign and be
discharged from its duties as escrow agent hereunder if so requested in writing
at any time by the other parties hereto, jointly, provided, however, that such
resignation shall become effective only upon acceptance of appointment by a
successor escrow agent as provided in Section 5.5.

 

5.7           Liability.  Notwithstanding anything herein to the contrary, the
Escrow Agent shall not be relieved from liability hereunder for its own gross
negligence, fraud or willful misconduct.

 

6.           Miscellaneous.

 

6.1           Governing Law.  This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of the State of
New York without reference to its principles of conflicts of law which would
require the application of the laws of another jurisdiction.  Each of the
parties hereby agrees that any action, proceeding or claim against it arising
out of or relating in any way to this Agreement shall be brought and enforced in
the courts of the State of New York or the United States District Court for the
Southern District of New York, and irrevocably submits to such personal
jurisdiction, which jurisdiction shall be exclusive.  Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

 

6.2           Entire Agreement.  This Agreement and the Insider Letters contain
the entire agreement of the parties hereto with respect to the subject matter
hereof and, except as expressly provided herein, may not be changed or modified
except by an instrument in writing signed by the party to be charged.  In
connection with any proposed amendment, the Escrow Agent may request an opinion
of the Company’s counsel as to the validity of the proposed amendment as a
condition to its execution of said amendment.

 

6.3           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation thereof.

 

6.4           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the respective parties hereto and their legal representative,
successors and assigns.

 

6.5           Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and either be delivered personally or by
private national courier service, or be mailed, certified or registered mail,
return receipt requested, postage prepaid, and shall be deemed given when so
delivered personally or by private national courier service, or, if mailed, four
business days after the date of mailing, as follows:

 

5

 

 

if to the Escrow Agent, to:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson or Frank Di Paolo

Fax No.: (212) 509-5150

 

if to the Company, to:

 

AR Capital Acquisition Corp.

405 Park Avenue — 2nd Floor

New York, New York 10022

Attn: Nicholas S. Schorsch

Fax No.: (212) 421-5799

 

and a copy, which shall not constitute notice, to:

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, New York 10173

Attn: Joel L. Rubinstein, Esq.

Fax No.: (212) 547-5444

 

if to the Initial Holders, to the address set forth in Exhibit A hereto.

 

if to the Underwriters, to:

 

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Attn: General Counsel

Fax No.: (212) 816-7912

 

with a copy, to:

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Bruce S. Mendelsohn, Esq.

Fax No.: (212) 872-1002

 

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6.6           Liquidation of Company; Forfeiture.  The Company shall give the
Escrow Agent prompt written notification of (i) the liquidation of the Trust
Account or (ii) forfeiture of up to an aggregate of 900,000 Escrow Shares held
by the Initial Holders to the extent the Underwriters’ over-allotment option is
not exercised in full, as further described in the Registration Statement.

 

6

 

 

6.7           Trust Account Waiver.  Notwithstanding anything herein to the
contrary, the Escrow Agent hereby waives any and all right, title, interest,
demand, damages, action, causes of action or claim of any kind whatsoever, known
or unknown, foreseen or unforeseen, in law or equity (a “Claim”) that it has or
may have against the Company or in or to any distribution of the Trust Account,
and hereby agrees not to seek recourse, reimbursement, payment or satisfaction
for any Claim against the Trust Account for any reason whatsoever.

 

6.8           Third-Party Beneficiaries.  Each Initial Holder hereby
acknowledges that the Underwriters, including, without limitation, the
Representative, are third-party beneficiaries of this Agreement and this
Agreement cannot be modified or changed without the prior written consent of the
Representative.

 

6.9           Counterparts.  This Agreement may be executed in several
counterparts each one of which shall constitute an original and may be delivered
by facsimile transmission and together shall constitute one instrument.

 

[remainder of page intentionally left blank]

 

7

 

 

 

IN WITNESS WHEREOF, the Company has caused the execution of this Agreement as of
the date first above written.

 

  AR CAPITAL ACQUISITION CORP.,           By: /s/ William M. Kahane     Name:
William M. Kahane     Title: Chief Executive Officer           CONTINENTAL STOCK
TRANSFER & TRUST COMPANY           By: /s/ Jeanne Schaffer     Name: Jeanne
Schaffer     Title: Vice President           AR CAPITAL, LLC           By: /s/
Nicholas S. Schorsch     Name: Nicholas S. Schorsch     Title: Manager          
/s/ David Gong   Name: David Gong         /s/ P. Sue Perrotty   Name: P. Sue
Perrotty         /s/ Dr. Robert J. Froehlich   Name: Dr. Robert J. Froehlich

 

[Signature Page to Securities Escrow Agreement]

 

 

 

 

EXHIBIT A

 

LIST OF INITIAL HOLDERS

 

Name   Founder Shares   Warrants          

AR Capital, LLC

405 Park Avenue — 2nd Floor

New York, New York 10022

Fax No.: (212) 421-5799

  6,840,000 (up to 892,173 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)   6,550,000 warrants1          

David Gong

5 Charles Street

Lafayette, CA 94549



  20,000 shares (up to 2,609 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)              

P. Sue Perrotty

5 Wyndham Hill Drive

Reading, PA 19606

  20,000 shares (up to 2,609 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)              

Dr. Robert J. Froehlich

504 Ridgemoor Drive

Willowbrook, IL 60527

  20,000 shares (up to 2,609 of which will be forfeited if the Underwriters’
over-allotment option is not exercised in full)    

 



 

1 or 7,270,000 if the Underwriters’ over-allotment option is exercised in full.

 

 

 

 

EXHIBIT B

 

LEGENDS

 

The following legend shall be included on the certificates representing the
Founder Shares:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED OR ANY STATE SECURITIES LAWS, AND,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE SECURITIES
ESCROW AGREEMENT BY AND AMONG AR CAPITAL ACQUISITION CORP., (THE “COMPANY”), AR
CAPITAL, LLC AND THE OTHER PARTIES THERETO, MAY NOT BE OFFERED, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION
FROM REGISTRATION IS AVAILABLE.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AND OTHER AGREEMENTS SET FORTH IN THE LETTER AGREEMENT
DATED AS OF OCTOBER 1, 2014 BY AND BETWEEN THE HOLDER AND THE COMPANY.”

 

The following legend shall be included on the certificates representing the
Private Warrants:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE. IN ADDITION,
SUBJECT TO ANY ADDITIONAL LIMITATIONS ON TRANSFER DESCRIBED IN THE SECURITIES
ESCROW AGREEMENT BY AND AMONG AR CAPITAL ACQUISITION CORP., (THE “COMPANY”), AR
CAPITAL, LLC AND THE OTHER PARTIES THERETO, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED PRIOR TO THE DATE THAT IS THIRTY (30)
DAYS AFTER THE DATE UPON WHICH THE COMPANY COMPLETES ITS INITIAL BUSINESS
COMBINATION (AS DEFINED IN SECTION 3 OF THE WARRANT AGREEMENT REFERRED TO
HEREIN) EXCEPT TO A PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2 OF THE WARRANT
AGREEMENT) WHO AGREES IN WRITING WITH THE COMPANY TO BE SUBJECT TO SUCH TRANSFER
PROVISIONS.

 

SECURITIES EVIDENCED BY THIS CERTIFICATE AND SHARES OF COMMON STOCK OF THE
COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES SHALL BE ENTITLED TO
REGISTRATION RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT TO BE EXECUTED BY THE
COMPANY.”

 

 

 

 

EXHIBIT C

 

ESCROW AGENT FEES

 

$200 escrow agent fee per month to be billed on the Closing Date.

 

 

